DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This communication is responsive to the applicant's response to restriction filed 11/19/2021.
Claims 1-18 are pending.
Claims 1, 2 and 6 are elected claims.  Claims 3-5 and 7-18 are non-elected claims.

Election/Restrictions
Applicant's election with traverse of Group/Invention I (claims 1, 2 and 6) in the reply filed on 11/19/2021 is acknowledged.  The traversal is on the ground(s) that “it is believed that multiple groups can be searched and examined together without undue burden. Additionally, considerable time and expense will be saved if all claims can be considered at this time, rather than pursuing multiple divisional applications”.  This is not found persuasive because the groups of inventions as presented in the Restriction requirement of 09/20/2021 are independent or distinct for the reasons given and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

The requirement is still deemed proper and is therefore made FINAL.

Claims 3-5 and 7-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 11/19/2021.

This application contains claims 3-5 and 7-18 drawn to an invention nonelected with traverse in the reply filed on 06/01/2015 or withdrawn claims.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandberg (US-2,037,826) in view of Tatara et al (US-2013/0058121, hereafter, Tatara).
Regarding claim 1, Sandberg discloses a vehicle, comprising: a head lamp (1); a head lamp case (lamp casing A) in which the head lamp (1) is provided; and a speaker (sound creating means C) for outputting a sound, the speaker (C) is being provided inside the head lamp case (A), wherein an internal cross-sectional area of the head lamp case increases in a direction toward a front of the vehicle based on a position where the speaker (C)  is provided (see Fig.1).  
Sandberg does not discloses the speaker is outputting a virtual engine sound.		Tatara discloses a vehicle lamp including a speaker for outputting a pseudo engine sound, i.e., virtual engine sound, to alert other vehicles and pedestrians using the pseudo engine sound (see ¶ [0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle head lamp of Sandberg by providing a pseudo engine sound or virtual engine sound, as taught by Tatara, in order to alert other vehicles and pedestrians using the pseudo or virtual engine sound.
Regarding claim 2, Sandberg discloses the speaker includes a vibration plate (B) arranged at the front of the vehicle, the speaker having an area equal to the internal cross-sectional area of the head lamp case at the position where the speaker is provided (see Fig. 1).
Regarding claim 6, a vehicle is generally having left and right head lamps, and providing a left and a right head lamp of Sandberg that including a first speaker .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gottlieb, Rennick, Yasuike et al, and Frobisher are cited as pertinent references to the instant application.  Each of the cited references is having vehicle head lamp including speaker for sound reproduction.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XU MEI whose telephone number is (571)272-7523.  The examiner can normally be reached on Monday-Friday 10-6:30 est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/XU MEI/             Primary Examiner, Art Unit 2654                                                                                                                                                                                           	12/03/2021